 



EXHIBIT 10.1
Seagate Technology
2004 Stock Compensation Plan
Notice of Performance Share Bonus Grant
Seagate Technology, a limited company domiciled in the Cayman Islands (the
“Company”), pursuant to its 2004 Stock Compensation Plan (the “Plan”), hereby
grants to Participant the number of shares of the Company’s Common Stock set
forth below (the “Award”), subject to the approval by the Company’s shareholders
at the Company’s 2007 annual general meeting of shareholders of certain
amendments to the Plan. This Award is subject to all of the terms and conditions
as set forth herein and in the Performance Share Bonus Agreement, the Plan, the
form of Assignment Separate from Certificate and the form of Joint Escrow
Instructions, all of which are provided with this Notice of Performance Share
Bonus Grant (the “Grant Notice”) and incorporated herein in their entirety.
Capitalized terms not otherwise defined in this Grant Notice or the Performance
Share Bonus Agreement shall have the same meanings as in the Plan.

         
Participant:
       
 
       
Global ID Number:
       
 
       
Date of Grant:
       
 
       
Grant Number:
       
 
       
Vesting Commencement Date:
       
 
       
Number of Performance Shares:
       
 
       

Vesting Schedule: As set forth in Schedule A attached hereto
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms of, this Grant Notice, the
Performance Share Bonus Agreement and the Plan (including any exhibits to each
document). Participant further acknowledges that this Grant Notice, the
Performance Share Bonus Agreement and the Plan (including any exhibits to each
document) set forth the entire understanding between Participant and the Company
regarding the acquisition of the shares of the Company’s capital stock subject
to this Award and supersede all prior oral and written agreements with respect
thereto, including, but not limited to, any other agreement or understanding
between Participant and the Company or an Affiliate relating to Participant’s
Continuous Service with the Company and any termination thereof, compensation,
or rights, claims or interests in or to shares of the capital stock of the
Company.
Participant also acknowledges that, unless Participant specifically requests (or
has in the past specifically requested) to receive communications regarding the
Plan and this Award in paper form, Participant agrees to receive all
communications regarding the Plan and this Award (including but not limited to
the Prospectus) by electronic delivery through access on the Company’s internal
website and/or Internet website at http://eq.seagate.com, which Participant may
easily access and understands how to access, review and print the communications
posted thereon. In addition, Participant agrees that it is Participant’s
responsibility to notify the Company of any changes to Participant’s mailing
address so that Participant may receive any shareholder information to be
delivered by regular mail.

                         
 
                        Seagate Technology
        Participant    
By:
  -s- William D. Watkins [f33875f3387501.gif]                
 
                 
 
  Title:   Chief Executive Officer                
 
  Date:           Date:        
 
                       

Attachments:   Vesting Schedule, Performance Share Bonus Agreement, 2004 Stock
Compensation Plan, form of Assignment Separate from Certificate and form of
Joint Escrow Instructions.

 



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule

 



--------------------------------------------------------------------------------



 



Attachment I
Performance Share Bonus Agreement

 



--------------------------------------------------------------------------------



 



SEAGATE TECHNOLOGY
2004 STOCK COMPENSATION PLAN
PERFORMANCE SHARE BONUS AGREEMENT
     Seagate Technology (the “Company”) has awarded you shares of Common Stock
of the Company, pursuant to the provisions of the Company’s 2004 Stock
Compensation Plan (the “Plan”), the Performance Share Bonus Grant Notice
(including any attachments thereto, “Grant Notice”) and this Performance Share
Bonus Agreement (including any attachments hereto, “Agreement”) (collectively,
the “Award”). Defined terms not explicitly defined in this Agreement or the
Notice but defined in the Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     1. Grant of Performance Shares. You are entitled to the aggregate number of
shares of Common Stock (the “Performance Shares”) specified in your Grant Notice
pursuant to the terms and conditions of this Agreement. You agree to execute
three (3) copies of the Assignment Separate From Certificate (with date and
number of shares blank) in the form attached to the Grant Notice as Attachment
III and one (1) copy of the Joint Escrow Instructions in the form attached to
the Grant Notice as Attachment IV and to deliver the same to the Company, along
with the certificate or certificates evidencing the Performance Shares, for use
by the Escrow Agent pursuant to the terms of the Joint Escrow Instructions (as
further described in Section 2(d) below). Notwithstanding anything herein to the
contrary, your Award is subject to and contingent upon the approval of the
Company’s shareholders at the Company’s 2007 annual general meeting of
shareholders of certain amendments to the Plan as previously approved by the
Committee (subject to shareholder approval) and to be presented to shareholders
at such meeting. If the Company’s shareholders do not approve the amendments to
the Plan presented to shareholders at the Company’s 2007 annual general meeting
of shareholders, this Award will be forfeited in its entirety at that time and
be of no further force or effect.
     2. Vesting & Company’s Repurchase Right.
          (a) Subject to the limitations contained herein, the Performance
Shares will vest as provided in Schedule A to the Grant Notice, provided that,
except as set forth in Schedule A to the Grant Notice, vesting will cease upon
the termination of your Continuous Service with the Company and its Subsidiaries
and Affiliates (“Termination”). Notwithstanding anything to the contrary, the
vesting of the Performance Shares shall be conditioned upon your making adequate
provision for federal, state or other tax withholding obligations, if any, which
arise upon the release of the Performance Shares from the Company’s Repurchase
Right (as defined in Section 2(b) below) or at the time a Section 83(b) election
(as described in further detail below) is made, whether by withholding (whether
authorized pursuant to Section 8(b) of this Agreement or otherwise), direct
payment to the Company, the triggering of the automatic sale provisions of
Section 8(d) of this Agreement, or otherwise. In addition, if on any date on
which the Performance Shares would otherwise vest you would be in violation of
Rule 10b-5 promulgated under the Exchange Act if you were to sell any of the
Performance Shares on that date, the vesting of those Performance Shares shall
be delayed until the first date on which you would no longer be in violation of
Rule 10b-5, unless, prior to the commencement of any trading blackout or closed
window period in effect on the scheduled vesting date, you established an
effective Rule 10b5-1 trading plan that provides for the sale of a sufficient
number of the Performance Shares scheduled to vest on such vesting date to fund
the payment of any tax

 



--------------------------------------------------------------------------------



 



withholding obligations imposed in connection with the vesting of the
Performance Shares, which trading plan remains in effect on the applicable
vesting date.
          (b) The Company shall, simultaneously with your voluntary or
involuntary Termination for any reason (including death or Disability),
automatically reacquire without payment of any consideration by the Company all
of the Performance Shares that have not yet vested in accordance with the Grant
Notice (after taking into account any accelerated vesting as a result of such
Termination) (the “Repurchase Right”) on the date of your Termination (the
“Termination Date”) and any and all accrued but unpaid dividends paid or payable
with respect to Performance Shares that have not yet vested as of the
Termination Date automatically shall be forfeited to the Company without payment
of any consideration by the Company, and neither you nor any of your successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such Performance Shares, certificates or dividends.
          (c) Immediately following the       anniversary of the Vesting
Commencement Date the Company shall automatically reacquire without payment of
any consideration by the Company all of the Performance Shares that have not yet
vested on or prior to the       anniversary of the Vesting Commencement Date in
accordance with the Grant Notice, and any and all accrued but unpaid dividends
paid or payable with respect to such Performance Shares automatically shall be
forfeited to the Company without payment of any consideration by the Company,
and neither you nor any of your successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Performance Shares, certificates or dividends.
          (d) The shares issued under your Award and any dividends paid thereon
shall be held in escrow pursuant to the terms of the Joint Escrow Instructions
attached to the Grant Notice as Attachment IV.
          (e) Subject to the provisions of your Award, you shall exercise all
rights and privileges of a shareholder of the Company with respect to the
Performance Shares deposited in escrow. You shall be deemed to be the holder of
the Performance Shares for purposes of receiving any dividends that may be paid
with respect to such Performance Shares and for purposes of exercising any
voting rights relating to such Performance Shares, even if some or all of such
Performance Shares have not yet vested and been released from the Company’s
Repurchase Right.
          (f) If, from time to time, there is any stock dividend, stock split or
other change in the character or amount of any of the outstanding stock of the
corporation the stock of which is subject to the provisions of your Award, then
in such event any and all new, substituted or additional securities or property
to which you are entitled by reason of your ownership of the Performance Shares
acquired under your Award shall be immediately subject to the Repurchase Right
with the same force and effect as the Performance Shares subject to the
Repurchase Right immediately before such event.
          (g) If at any time during the term of the Repurchase Right, there
occurs a Change of Control, then: (i) if there will be no successor to the
Company, the Company shall apply its Repurchase Right as to all or any portion
of the shares then subject to the Repurchase Right set forth above to the same
extent as if your Termination had occurred on the date preceding the date of
consummation of said event or transaction, or (ii) if there will be a successor
to the Company, the Company shall assign its Repurchase Right to any successor
of

2



--------------------------------------------------------------------------------



 



the Company, and the Repurchase Right shall apply in the event of your
Termination with such successor on the same basis as set forth above in
Section 2(b). In that case, references herein to the “Company” shall be deemed
to refer to such successor. In addition, such successor may elect at the time of
the assignment to purchase all, but not less than all, of the unvested
Performance Shares held by you at the then current Fair Market Value of the
Company’s Common Stock (or the security into which such Common Stock has been
converted), and the Repurchase Right shall thereupon immediately lapse as to all
such shares.
     3. Number of Shares. The number of Performance Shares subject to your Award
may be adjusted from time to time for changes in capitalization, as provided in
Article XIII of the Plan.
     4. Securities Law Compliance. You will not be issued any shares under your
Award unless the shares are either (a) then registered under the Securities Act
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     5. Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company.
     6. Transferability. The Performance Shares that remain subject to the
Company’s Repurchase Right may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant without the prior
written consent of the Company and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
     7. Award not A Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.
     8. Tax Consequences. Set forth below is a brief summary as of the Grant
Date of certain United States federal income tax consequences of the award of
Performance Shares. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC STATE,
LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO YOU. YOU UNDERSTAND
THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.
          (a) Unless you make a Section 83(b) election as described below, you
shall recognize ordinary income at the time or times the restrictions lapse with
respect to the Performance Shares that have been released from the Repurchase
Right in an amount equal to the the fair market value of such shares on each
such date and the Company shall be required to collect all the applicable
withholding taxes with respect to such income.

3



--------------------------------------------------------------------------------



 



          (b) At the time your Award is made, or at any time thereafter as
requested by the Company, you hereby authorize, to the fullest extent not
prohibited by applicable law, withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award. However, no such withholding shall be made unless the net
proceeds from the automatic sale, if permitted, of certain Performance Shares as
set forth in Section 8(d) below are not sufficient to satisfy such withholding
obligations.
          (c) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such Performance Shares or release such Performance Shares from
any escrow provided for herein.
          (d) In the event that (a) you are not subject to the requirements of
Section 16 of the Securities Exchange Act of 1934, as amended, on a date that
the Repurchase Right lapses with respect to some or all of the Performance
Shares (“Lapse Date”) and (b) you have not made a Section 83(b) Election or
taken similar action under other applicable law such that you incur a tax
liability on such Lapse Date, then the Escrow Agent determined under Section
2(d) above shall sell forty percent (40%) of those shares of Performance Shares
with respect to which the Repurchase Right shall have lapsed on the Lapse Date
and a Section 83(b) Election was not made or similar action was not taken. The
net proceeds from such sale shall be remitted to the relevant tax authorities by
the Escrow Agent for your benefit in the amounts directed by the Company and any
remaining net proceeds, if any, shall be delivered to you.
     9. Section 83(b) Election. You hereby acknowledge that you have been
informed that, with respect to the grant of Performance Shares, you may file an
election with the Internal Revenue Service, within 30 days of the Grant Date,
electing pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, to be taxed currently on the fair market value of the Performance
Shares on the Grant Date (“Section 83(b) Election”).
     YOU ACKNOWLEDGE THAT IF YOU CHOOSE TO FILE AN ELECTION UNDER SECTION 83(b)
OF THE CODE, IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY
SUCH SECTION 83(b) ELECTION, EVEN IF YOU REQUEST THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON YOUR BEHALF.
     BY SIGNING THIS AGREEMENT, YOU REPRESENT THAT YOU HAVE REVIEWED WITH YOUR
OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT YOU ARE RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS. YOU UNDERSTAND AND AGREE THAT YOU (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.
     10. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

4



--------------------------------------------------------------------------------



 



     11. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
     12. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

5



--------------------------------------------------------------------------------



 



Attachment II
2004 Stock Compensation Plan

 



--------------------------------------------------------------------------------



 



Attachment III
Form of Assignment Separate from Certificate

 



--------------------------------------------------------------------------------



 



ASSIGNMENT SEPARATE FROM CERTIFICATE
     For Value Received and pursuant to that certain Performance Share Bonus
Grant Notice and Performance Share Bonus Agreement (the “Award”), [Participant’s
Name] hereby sells, assigns and transfers to Seagate Technology, a limited
company domiciled in the Cayman Islands (“Corporation”), or its assignee,
                                         (                    ) shares of the
Common Stock of the Corporation, standing in the undersigned’s name on the books
of said Corporation represented by Certificate No.            herewith, or the
securities into which such shares of the Corporation’s Common Stock have been
converted under the terms of the Award, and do hereby irrevocably constitute and
appoint                                          as attorney-in-fact to transfer
the said stock on the books of the within named Corporation with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Corporation issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Corporation’s Repurchase Right under the Award.
Dated:                               

                  Signature:          [Participant’s Name]           

[Instruction: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
Repurchase Right set forth in the Award without requiring additional signatures
on your part.]

 



--------------------------------------------------------------------------------



 



Attachment IV
Form of Joint Escrow Instructions

 



--------------------------------------------------------------------------------



 



JOINT ESCROW INSTRUCTIONS
                                        
Corporate Secretary
Seagate Technology
920 Disc Drive
Scotts Valley, CA 95067
Dear Sir/Madam:
     As Escrow Agent for both Seagate Technology, a limited company domiciled in
the Cayman Islands (the “Company”), and the undersigned recipient of stock of
the Company (“Recipient”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Performance
Share Bonus Grant Notice (the “Grant Notice”), dated                      to
which a copy of these Joint Escrow Instructions is attached as Attachment IV,
and pursuant to the terms of that certain Performance Share Bonus Agreement
(together with the Grant Notice, the “Agreement”), which is Attachment I to the
Grant Notice, in accordance with the following instructions:
     1. In the event Recipient ceases to render services to the Company or an
affiliate of the Company during the vesting period set forth in the Grant
Notice, the Company or its assignee will give to Recipient and you a written
notice specifying that the shares of stock shall be transferred to the Company.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.
     2. At the closing you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company.
     3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Recipient does hereby irrevocably constitute and appoint you as Recipient’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
     4. This escrow shall terminate upon vesting of the shares or upon the
earlier return of the shares to the Company.
     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.
     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.

 



--------------------------------------------------------------------------------



 



     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person,
firm or corporation by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.
     9. You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     10. You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.
     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary to advise you properly in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.
     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, your successor as
Secretary of the Company shall become the successor Escrow Agent or the Company
may appoint any officer or assistant officer of the Company as successor Escrow
Agent and Recipient hereby confirms the appointment of such successor or
successors as his attorney-in-fact and agent to the full extent of your
appointment.
     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities, you
may (but are not obligated to) retain in your possession without liability to
anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.
     15. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
any United States Post Box, by registered or certified mail with postage and
fees prepaid, addressed to each of the other

2



--------------------------------------------------------------------------------



 



parties hereunto entitled at the following addresses, or at such other addresses
as a party may designate by ten (10) days’ written notice to each of the other
parties hereto:

  Company:    Seagate Technology
920 Disc Drive
Scotts Valley, CA 95067
Attn: Chief Financial Officer     Recipient:   
                                      
                                      
                                      
                                      
    Escrow Agent:     Seagate Technology
920 Disc Drive
Scotts Valley, CA 95067
Attn: Corporate Secretary

     16. By signing these Joint Escrow Instructions you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Agreement and these Joint Escrow Instructions in
whole or in part.

            Very truly yours,

Seagate Technology
      By:   -s- William D. Watkins [f33875f3387501.gif]         Name:   William
D. Watkins        Title:   Chief Executive Officer        Recipient
            [Participant’s Name]         

          Escrow Agent
            William L. Hudson             

3